UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-133985-62 Structured Asset Securities Corporation, as depositor for Lehman XS Trust 2007-5H (Exact Name of Registrant as Specified in its Charter) 745 Seventh Avenue,New York, New York 10019, (212) 526-7000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Lehman XS Trust Mortgage Pass-Through Certificates, Series 2007-5H 1-A1, 1-A2, 1-APO, 1-AIO, 2-A1, 2-A2, 3-A1, 3-A2, 3-A3, 3-A4, 3-A5, 3-AIO1, 3-AIO2, I-M1, I-M2, I-M3, I-M4, I-M5, I-M6, I-M7, II-M1, II-M2, II-M3,II-M4 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) o Rule 12h-3(b)(1)(i) o Rule 12g-4(a)(1)(ii) o Rule 12h-3(b)(1)(ii) o Rule 12g-4(a)(2)(i) o Rule 12h-3(b)(2)(i) o Rule 12g-4(a)(2)(ii) o Rule 12h-3(b)(2)(ii) o Rule 15d-6x Approximate number of holders of record as of the certification or notice date: 13 Pursuant to the requirements of the Securities Exchange Act of 1934, Structured Asset Securities Corporation,has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 29, 2008 /s/ Michele Olds Name: Michele Olds Title: VP Servicer Oversight
